DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on March 9, 2021 have been entered.  The claims pending in this application are claims 34-36, 39, and 41-44. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on March 9, 2021. Claims 34-36, 39, and 41-44 will be examined. 

Claim Objections
Claim 34 is objected to because of the following informalities: (1) “(i) fetal nucleic acid comprising unmethylated recognition sequences, (ii) a reference maternal reference nucleic acid comprising methylated recognition sequences, and (iii) a known initial amount of control nucleic acid having unmethylated recognition sequences” in preparing step should be “(i) fetal nucleic acid comprising a recognition sequences which are unmethylated, (ii) a reference maternal reference nucleic acid comprising the recognition sequences which are methylated, and (iii) a known initial amount of control nucleic acid having the recognition sequences which are unmethylated”; (2) “unmethylated recognition sequences” in conducting step should be “the recognition sequences which are unmethylated”; (3) “the fetal, reference, and control nucleic acid that remain intact after the reaction” in the measuring step should be “the fetal nucleic acid, the maternal reference nucleic acid, and the control nucleic acid that remain intact after the 
Claim 35 is objected to because of the following informality: “the reference molecules” should be “the maternal reference nucleic acid” in view of claim 34. 
Claim 36 is objected to because of the following informalities: (1) “the fetal nucleic acid target molecules” should be “the fetal nucleic acid”; and (2) “the control molecules of control nucleic acid” should be “the control nucleic acid”. 
Claim 39 is objected to because of the following informality: “the step of measuring by digital PCR” should be “the measuring step”. 
Claim 41 is objected to because of the following informality: “amplified product” should be “amplified products”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is different from the rejection under 35 U.S.C. 112(a) (Scope of Enablement rejection) mailed on December 15, 2020. 
Claims 34-36, 39, and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for conducting a methylation-specific reaction by exposing a methylation-specific restriction enzyme to a sample comprising (i) fetal nucleic acid comprising the unmethylated recognition sequence, (ii) maternal nucleic acid comprising methylated recognition sequence, and (iii) a control nucleic acid molecule having the unmethylated recognition sequence, does not reasonably provide enablement for quantifying fetal nucleic acid in maternal blood using the methods recited in claims 34-36, 39, and 41-44. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of the invention
The claims are drawn to a method for quantifying fetal nucleic acid in maternal blood. 
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
The Breadth of The Claims
Claims 34-36, 39, and 41-44 encompass a method for quantifying fetal nucleic acid in maternal blood, the method comprising: preparing a mixture comprising (i) fetal nucleic acid comprising unmethylated recognition sequences, (ii) a reference non-fetal maternal reference nucleic acid comprising the methylated recognition sequences, and (iii) a known initial amount of control nucleic acid having unmethylated recognition sequences; conducting a methylation-specific reaction by exposing the mixture to a restriction enzyme that cleaves only unmethylated recognition sequences; partitioning the sample into droplets after the conducting step; measuring by digital PCR amounts of the fetal, reference, and control nucleic acid that remain intact after the reaction, determining an efficiency value for the reaction based on the known initial amount of the control nucleic acid and the amounts of the control nucleic acid determined in the measuring step quantity; and normalizing, using the efficiency value, a ratio of the amount of the fetal to the amount of the reference nucleic acids determined in said measuring step to generate a normalized ratio that provides a percent of fetal nucleic acid in the mixture.

Working Examples
The specification provides working examples (see pages 34-42) for: (1) Digital PCR Performance in Droplets; (2) Copy Number Assay; (3) Data Analysis; (4) Release of Target from Droplet; and (5) Quantification of Fetal Nucleic Acid. However, the specification provides no working example for quantifying fetal nucleic acid in maternal blood using the methods recited in claims 34-36, 39, and 41-44.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 34-42) for: (1) Digital PCR Performance in Droplets; (2) Copy Number Assay; (3) Data Analysis; (4) Release of Target from Droplet; and (5) Quantification of Fetal Nucleic Acid, the specification does not provide a guidance to show that fetal nucleic acid in maternal blood can be quantified using the methods recited in claims 34-36, 39, and 41-44. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to quantify fetal nucleic acid in maternal blood using the methods recited in claims 34-36, 39, and 41-44.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether fetal nucleic acid in maternal blood can be quantified using the methods recited in claims 34-36, 39, and 41-44.
Since the specification shows that “[0097] According to methods of the invention, the quantification of methylation-dependent targets in the assay can be normalized based on the efficiency of the methylation state specific enzymatic reaction. For example, the quantified results of the assay are normalized, after detection, based on a number of unreacted control molecules that had been spiked-in at a known number of molecules per µl of sample and are remain in the sample relative to the number of control molecules introduced into the sample (i.e. measured efficiency/completeness of the enzymatic reaction). In certain embodiments, a number of the detected methylation state specific targets are normalized based on the measured efficiency. In certain embodiments, a ratio of the detected methylation-dependent targets to the reference targets is determined, and then the ratio is normalized based on the measured efficiency”, “[105] It is important to note that for the result to be highly quantitative, the ‘methylation-specific’ target(s) should show the specific target-state with a high degree of penetrance. For example, for detection of fetal aneuploidy, the minor ‘fetal’ target should be 100% methylated/unreactable state for all fetal-derived target molecules, with the maternal targets showing the complete unmethylated/reactable state (e.g. 0% methylated). It will be appreciated by those of ordinary skill in the art that appropriate validation of the targets is important, and that embodiments of the invention are useful as validation process itself (i.e. one ‘validated’ target can be compared to a second ‘candidate’ target)”,  and “[0119] Methods of the invention are useful for quantifying fetal nucleic acid in maternal blood in order to perform non-invasive tests for fetal genomic abnormalities. Such methods involve obtaining a sample, e.g., a tissue or body fluid that is suspected to include both maternal and fetal nucleic acids. Such samples may include urine, vaginal secretion, amniotic fluid, or tissue. In certain embodiments, this sample is drawn maternal blood, and circulating DNA is found in the blood plasma, rather than in cells. A preferred sample is maternal peripheral venous blood. [0120] Because the amount of fetal nucleic acid in a maternal sample generally increases as a pregnancy progresses, less sample may be required as the pregnancy progresses in order to obtain the same or similar amount of fetal nucleic acid from a sample. [0121] FIG. 6 illustrates expected results of a digital PCR 3-plex assay used to determine the percent of nucleic acid molecules in a sample deriving from the fetus in maternal blood. Specifically, the assay illustrates the ability to determine the percent of fetal nucleic acid when the methylation state specific target is a locus where the copy number is known (e.g. a normal diploid cell/patient typically has 2 copies of each gene) and is unlikely to exhibit copy number variation, and the methylation state in the fetus is different than the maternal methylation state that enables the calculation of a ratio between the two states (e.g. promoter of RASSF1A gene on chromosome 3). [0122] FIG. 6 shows a typical dPCR cluster plot (VIC intensity on the y-axis; FAM intensity on the x-axis) with circular gates used to count the number of droplets containing certain content. As shown in FIG. 6, the bottom-left circular gate shows the number of droplets containing no target molecules (Negative). The top-left circular gate shows the number of droplets containing a reference target (Methylation state specific targets or MSRE enzymatic reaction-independent). The reference molecule is not a substrate for enzymatic reaction by the MSRE’s and used to quantify the total number of amplifiable genome-equivalents in the sample. The bottom-right circular gate shows a number of droplets containing a methylation-enzymatic reaction-dependent target. The methylation state specific target is used to quantify the fetal-specific methylated nucleic acid in the sample. The top-right circular gate shows the number of control nucleic acid molecules remaining after enzymatic reaction. The unreacted control nucleic acid molecules are used to quantify the completion of a methylation state specific enzymatic reaction, and a known quantity of control molecules was added to the sample prior to methylation state specific enzymatic reaction. The number of unreacted control molecules compared to the known quantity of control molecules is used to measure the efficiency of the enzymatic reaction (e.g. percent efficiency). The number of methylation state specific targets is normalized based on that measured efficiency. The ratio of the adjusted number of methylation state specific target molecules to the number of reference molecules provides the percent of the sample nucleic acid that derives from the fetus” (see paragraphs [0097], [0105] and [0119] to [0122] of US 2015/0099266 A1, which is US publication of this instant application), these teachings in the specification clearly indicate that the maternal reference nucleic acid is not a substrate for a restriction enzyme that cleaves only unmethylated recognition sequences and each of the fetal nucleic acid and the control nucleic acid contains both the recognition sequences which are unmethylated and the recognition sequences which are methylated. However, the scope of claims 34-36, 39, and 41-44 is much broader than the scope of the teachings in the specification because the claims do not require that the maternal reference nucleic acid is not a substrate for a restriction enzyme that cleaves only unmethylated recognition sequences and each of the fetal nucleic acid and the control nucleic acid contains both the recognition sequences which are unmethylated and the recognition sequences which are methylated. Although claim 34 requires preparing a mixture sample comprising (i) fetal nucleic acid comprising unmethylated recognition sequences, (ii) a reference non-fetal maternal reference nucleic acid comprising the methylated recognition sequences, and (iii) a known initial amount of control nucleic acid having unmethylated recognition sequences,  since it is known that a gene has two copies in human and each of fetal nucleic acid and maternal nucleic acid can contain one methylated allele and one ummethylated allele (eg., see IGF2-H19 Locus in Figure 1 of page 36 from Poon et al., Clinical Chemistry, 48, 35-41, 2002), if the recognition sequences in each of fetal nucleic acid and the control nucleic acid are only unmethylated and the recognition sequences in the maternal reference nucleic acid are only methylated, the recognition sequences in each of fetal nucleic acid and the control nucleic acid are completely digested by the restriction enzyme that cleaves only the recognition sequences which are unmethylated and the recognition sequences in the maternal reference nucleic acid are not digested by the restriction enzyme that cleaves only the recognition sequences which are unmethylated such that amounts of the fetal nucleic acid and control nucleic acid that remain intact after the reaction equal to zero and the amount of the fetal nucleic acid in the mixture cannot be calculated based on the efficiency value which is 100% and a ratio of the amount of the fetal to the amount of the reference nucleic acids determined in said measuring step cannot be normalized. Furthermore, if the recognition sequences in each of fetal nucleic acid, the maternal reference nucleic acid, and the control nucleic acid contain both the recognition sequences which are unmethylated and the recognition sequences which are methylated, after conducing step, it is unpredictable how the fetal nucleic acid that remains intact can differentiate from the maternal reference nucleic acid that remains intact such that the amount of the fetal nucleic acid in the mixture and the amount of the maternal reference nucleic acid in the mixture cannot be calculated respectively based on the efficiency value and a ratio of the amount of the fetal to the amount of the reference nucleic acids determined in said measuring step cannot be normalized.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether fetal nucleic acid in maternal blood can be quantified using the methods recited in claims 34-36, 39, and 41-44.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36, 39, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is rejected as vague and indefinite. Although the preamble of the claim is directed to a method for quantifying fetal nucleic acid in maternal blood, the content of the claim 
requires preparing a mixture comprising (i) fetal nucleic acid comprising unmethylated 
recognition sequences, (ii) a reference non-fetal maternal reference nucleic acid comprising 
lacking the methylated recognition sequences, and (iii) a known initial amount of control nucleic acid having unmethylated recognition sequences. Thus, it is unclear what is the relationship between the maternal blood in the preamble and the mixture in the preparing step. Please clarify. 
Claim 34 recites the limitation “the sample” in partitioning step of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no word “sample” before the partitioning step. Please clarify.
Claim 36 recites the limitations “said measuring the final number of target molecules” and “said measuring the final number of control molecules” in of the claim.  There is insufficient antecedent basis for these limitations in the claim because claim 34 does not have limitations for measuring the final number of target molecules and measuring the final number of control molecules.  Please clarify.

Response to Arguments
14.	Applicant’s arguments with respect to claims 34-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.	 No claim is allowed. 
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 1, 2021